Case 9:18-cv-81147-BB Document 125 Entered on FLSD Docket 07/14/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                        Case No. 9:18–CV–81147–BLOOM–REINHART


  UNITED STATES OF AMERICA,                   )
                                              )
         Plaintiff,                           )
                                              )
         v.                                   )
                                              )
  ISAC SCHWARZBAUM,                           )
                                              )
         Defendant.                           )
                                              )

                        DEFENDANT’S OBJECTION TO THE
               MAGISTRATE’S REPORT AND RECOMMENDATION ON THE
              GOVERNMENT’S MOTION TO REPATRIATE FOREIGN ASSETS

         Defendant Isac Schwarzbaum, through counsel and in accordance with Local Rule 4 of the
  Magistrate Judge Rules, hereby files his objection to the Report and Recommendation on the
  Government’s Motion to Repatriate Foreign Assets (R&R).
         I.    Background
         The United States filed a Motion to Repatriate Foreign Assets (Motion) imploring this
  Court to assist in the collection of a standard money judgment resulting from the Court’s
  assessment of civil FBAR penalties. ECF No. 115. The Motion was referred to the Magistrate
  Judge. ECF No. 116. Mr. Schwarzbaum responded to the Motion, ECF No. 121, and objected to
  the Clerk’s Notice of Post-Judgment Repatriation Order. ECF No. 123. Thereafter, the Magistrate
  Judge issued his R&R on June 30, 2021. ECF No. 124. Mr. Schwarzbaum timely objects to the
  R&R for the reasons set forth below.
         The United States previously attempted to flout statutory authority in this case by ignoring
  the congressionally-mandated methodology for determining civil FBAR penalties. This Court
  rebuked the government’s efforts and invalidated the penalty assessments. Now, the United States
  once again seeks to operate outside the confines of statutory boundaries by attempting to
  circumvent the Federal Debt Collection Procedures Act (FDCPA) through a repatriation order.
Case 9:18-cv-81147-BB Document 125 Entered on FLSD Docket 07/14/2021 Page 2 of 6




  The Court should similarly reject the government’s efforts a second time. Mr. Schwarzbaum
  objects to the R&R because granting the Motion would divest the FDCPA’s post-judgment
  remedies of any effect and improperly compel Mr. Schwarzbaum to involuntarily fund an appellate
  supersedeas bond.
           II.    Granting the Motion is an Improper Application of the All Writs Act and
                  Would Render the FDCPA’s Post-Judgment Remedies Obsolete
          The FDCPA provides the “exclusive civil procedures” for the United States to collect a
  money judgment, 28 U.S.C. § 3001(a), and a judgment may be enforced by any of the post-
  judgment remedies set forth in subchapter C of the FDCPA. 28 U.S.C. § 3202(a). Authorized post-
  judgment remedies under the FDCPA include execution, 28 U.S.C. § 3203, installment payment
  orders, 28 U.S.C. § 3204, and garnishment. 28 U.S.C. § 3205.
          The United States’ exclusive reliance on the All Writs Act is misplaced. The All Writs Act
  does not provide an independent collection remedy—instead the FDCPA merely offers assistance
  through the All Writs Act “to support [the] remedies” enumerated in subchapter C. 28 U.S.C. §
  3202(a) (emphasis added).       Rather than using the FDCPA’s post-judgment remedies, the
  government hopes this Court will rewrite the FDCPA to include the All Writs Act as an unlimited
  and stand-alone collection remedy. Accommodating the government’s extraordinary request
  would render all other post-judgment remedies promulgated in subchapter C as redundant and
  obsolete. In practical terms, why would the United States ever again need to seek a writ of
  garnishment when it could simply ask a court to order a judgment debtor to transfer assets directly
  to its coffers? 1
          The All Writs Act is not intended to supplant statutory procedure and its undefined use as
  the primary means of judgment recovery is improper. The United States Supreme Court adroitly
  concluded “[w]here a statute specifically addresses the particular issue at hand, it is that authority,
  and not the All Writs Act, that is controlling.” Penn. Bureau of Correction v. U.S. Marshals
  Service, 474 U.S. 34, 43 (1985). The garnishment provision of the FDCPA is the controlling statute
  for obtaining property in the possession of a third party. 28 U.S.C. § 3205. Garnishment, as a
  quasi in rem action, requires personal jurisdiction over the third-party garnishee and jurisdiction



  1
    Implementing the government’s theory, a foreign court (e.g., Cuba) should be permitted to
  compel a Cuban citizen who became a United States resident living in South Florida, and maintains
  all of his assets in the United States, to transfer those funds to the Cuban government.


                                                    2
Case 9:18-cv-81147-BB Document 125 Entered on FLSD Docket 07/14/2021 Page 3 of 6




  over the property subject to garnishment. See Stansell v. Revolutionary Armed Forces of Colombia
  (FARC), 149 F. Supp. 3d 1337 (M.D. Fla. 2015); see also APR Energy, LLC v. Pakistan Power
  Resources, LLC, 2009 WL 425975 (M.D. Fla. 2009) (concluding that garnishment does not reach
  property outside the territorial jurisdiction of the court even if the court has personal jurisdiction
  over the garnishee). The All Writs Act “does not authorize [courts] to issue ad hoc writs whenever
  compliance with statutory procedures appears inconvenient or less appropriate.” Penn. Bureau,
  474 U.S. at 43. The All Writs Act cannot, nor was it designed, to provide the United States with
  an escape valve from the difficulties it faces in pursuing collection under the FDCPA’s
  garnishment provision.
         Using the All Writs Act to order repatriation in the manner suggested by the government
  would render the FDCPA’s post-judgment remedies obsolete. Well-established principles of
  statutory interpretation prohibit construing a statute in a manner that would render it “superfluous,
  void, or insignificant.” Young v. United Parcel Service, Inc., 135 S. Ct. 1338, 1352 (2015) (quoting
  TRW v. Andrews, 534 U.S. 19, 31 (2001)). Issuing a court order to circumvent the inherent
  difficulties in garnishing bank accounts outside a court’s jurisdiction would strip the FDCPA’s
  garnishment statute of all significance. A repatriation order would instantly become an expedient
  solution any time a judgment debtor’s property is outside a court’s jurisdiction or the government
  otherwise encountered collection difficulties. The United States boldly asserted its intent to pursue
  repatriation orders largely because “[t]he standards are really not that demanding.” Andrew
  Velarde, DOJ Predicts Dramatic Increase In Repatriation Orders, 102 Tax Notes Int’l 984, May
  17, 2021. 2 Using such vague and ambiguous standards to sidestep statutory and jurisdictional
  restraints in collecting a judgment renders the FDCPA meaningless.




  2
   The United States’ new found predisposition to rely on this Court’s equitable powers rather than
  pursuing remedies under the FDCPA may one day result in an Article III court issuing nothing
  more than an impermissible advisory opinion. See Lujan v. Defenders of Wildlife, 504 U.S. 555,
  561 (1992). The United States should be required to demonstrate that it has attempted to comply
  with FDCPA and that issuance of the order will not “conflict with the internal law of the foreign
  state which the act [i]s to be performed.” See United States v. McNulty, 446 F. Supp. 90, 92 (C.D.
  Cal. 1978); see also Colello v. United States Secur. & Exch. Comm'n, 908 F. Supp. 738, 747 (C.D.
  Cal. 1995) (Swiss government contacted pursuant to treaty with United States).



                                                    3
Case 9:18-cv-81147-BB Document 125 Entered on FLSD Docket 07/14/2021 Page 4 of 6




         The United States’ quest for repatriation of Mr. Schwarzbaum's assets which have
  historically been kept and maintained in Switzerland is premature. Contrary to the R&R, there is
  nothing in the record to suggest the United States has even sought the issuance of a writ of
  garnishment or pursued any other authorized collection remedy. Instead, the United States appeals
  to this Court to bestow upon it preferred creditor status to which it is not entitled for the collection
  of a standard money judgment where the government has not initiated a statutorily-authorized
  collection effort. The Motion should be denied as a premature and improper application of the All
  Writs Act in order to preserve the validity of the FDCPA.
          III.    Mr. Schwarzbaum Need Not Post an Involuntary Supersedeas Bond to Pursue
                  an Appeal
         Courts have repeatedly held that a party need not post a supersedeas bond to pursue an
  appeal. See Porterfield v. Gerstel, 222 F.2d 137 (5th Cir. 1955); 3 see also In re Farrell Lines, Inc.,
  761 F.2d 796, 797 (D.D.C. 1985) (holding that “it is well-established that an appellant who fails
  to furnish a supersedeas bond does not thereby lose his right to appeal.”). The Motion is a thinly-
  veiled effort by the government to compel Mr. Schwarzbaum to fund a bond that he does not wish
  to and is not legally required to post.       The government's motive is plain as it wants Mr.
  Schwarzbaum to choose between preserving his appeal by posting an involuntary bond or risking
  that it will be dismissed if he chooses not to repatriate his assets to fund the bond. Mr.
  Schwarzbaum is not required under the law to make such a Hobson's choice.
        IV.      Conclusion
         This Court must reject the United States’ unrestrained attempt to impermissibly use the All
  Writs Act to circumvent the FDCPA by seeking a repatriation order because garnishment is legally
  inconvenient. The United States Supreme Court firmly declared that courts are not authorized to
  use the All Writs Act to issue ad hoc writs to avoid statutory obstacles. Moreover, issuing a
  repatriation order under these circumstances renders the FDCPA post-judgment remedies,
  particularly garnishment, obsolete—a consequence not intended when Congress enacted the
  statute. Lastly, any ordered repatriation of assets amounts to an involuntary supersedeas bond, a




  3
    In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
  Circuit adopted as binding precedent the decisions of the former Fifth Circuit handed down prior
  to October 1, 1981.


                                                     4
Case 9:18-cv-81147-BB Document 125 Entered on FLSD Docket 07/14/2021 Page 5 of 6




  condition that cannot be imposed on Mr. Schwarzbaum in order for him to pursue his appellate
  rights.
            Dated: July 14, 2021            HOLLAND & KNIGHT LLP

                                            /s/ Jose A. Casal
                                            JOSE A. CASAL
                                            Florida Bar No. 767522
                                            701 Brickell Avenue, Suite 3300
                                            Miami, FL 33131
                                            Telephone      (305) 789-7713
                                            Facsimile      (305) 789-7799
                                            Jose.Casal@hklaw.com

                                            NICOLE M. ELLIOTT
                                            Admitted Pro Hac Vice
                                            800 17th Street NW, Suite 1100
                                            Washington, DC 20006
                                            Telephone      (202) 469-5144
                                            Facsimile      (202) 955-5564
                                            Nicole.Elliott@hklaw.com

                                            WILLIAM M. SHARP, SR.
                                            Florida Bar No. 341452
                                            ANDREA DARLING de CORTES
                                            Admitted Pro Hac Vice
                                            CHAD M. VANDERHOEF
                                            Florida Bar No. 109595
                                            100 North Tampa Street, Suite 4100
                                            Tampa, FL 33602
                                            Telephone     (813) 227-6387
                                            Facsimile     (813) 229-0134
                                            William.Sharp@hklaw.com
                                            Andrea.Cortes@hklaw.com
                                            Chad.Vanderhoef@hklaw.com

                                            DANIEL I. SMALL
                                            Florida Bar. No. 42579
                                            10 St. James Avenue. 11th Floor
                                            Boston, MA 02116
                                            Telephone     (617) 854-1453
                                            Facsimile     (617) 523-6850
                                            Dan.Small@hklaw.com

                                            Attorneys for Defendant




                                               5
Case 9:18-cv-81147-BB Document 125 Entered on FLSD Docket 07/14/2021 Page 6 of 6




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 14, 2021, I electronically filed the foregoing document

  with the clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on counsel of record identified via transmission of Notices of Electronic Filing

  generated by CM/ECF.

                                              /s/ Jose A. Casal
                                              Jose A. Casal




                                                 6
